This matter having been duly presented by the court, it is on this 19th day of June, 1997, hereby Ordered as follows:
The motion for leave to appeal is granted and the court elects pursuant to R. 2:8 — 3(b) summarily to decide the appeal.
*411We affirm the denial of the summary judgment motion of Cigna Property & Casualty Companies for an adjudication of non-coverage based on the business exclusion.
The balance of the summary judgment requiring Cigna Property & Casualty Companies to defend and indemnify is reversed as improvident and premature.
/s/ FOR THE COURT:
/s/ SYLVIA B.PRESSLER, P.J.A.D.